Mr. Chief Justice Shepard
delivered the opinion of the Court:
Several terms of court had elapsed since the rendition of the original judgment of dismissal.
It was an error to grant the motion. “No principle is better settled, or of more universal application, that no court can reverse or annul its own final decrees or judgments for errors of fact or law after the term in which they have been rendered, unless for clerical mistakes; * * * or to reinstate a cause dismissed by mistake.” Sibbald v. United States, 12 Pet. 488-492, 9 L. ed. 1167-1169; Phillips v. Negley, 117 U. S. 665-674, 29 L. ed. 1013-1015, 6 Sup. Ct. Rep. 901; Karrick v. Wetmore, 25 App. D. C. 415-426; s. c. 205 U. S. 141-150, 51 L. ed. 745-748, 27 Sup. Ct. Rep. 434.
It was error to grant the motion vacating the judgment after the lapse of the term, and the order to that effect is reversed, with costs, and the cause remanded with direction to set aside the order vacating the former judgment.

Reversed and remanded.